Case 1:19-cv-24138-DPG Document 44-3 Entered on FLSD Docket 12/02/2019 Page 1 of 3

CFM 2OLl4Roomgaa4
OR Bk 2B977 Pas 4875 - 4877) (Spgs)

_ Prepared by: RECDRDED 01/06/2014 15213239
The Bernstein Law Firm DEED BOC TAX 42-000.00
di SURTAX 317500.00
1688 Meridian Avenue, Suite 418 HARVEY RUVINy CLERK OF COURT
Miami Beach, Florida 33139 MIAMI-DADE COUNTY: FLORIDA

Tel. (305) 672-9544

Folio Number: 02-3226-001-0120

 

(Space Above This Line For Recording Data)
SPECIAL WARRANTY DEED

This Special Warranty Deed made this So day of January, 2014, between SANTA BARBARA
APTS., LLC, a Florida limited liability company with a post office address of 411 Washington Avenue,
Miami Beach, FL 33139, hereinafter referred to as “Grantor” and SANTA BARBARA 230, LLC, a
Florida limited liability Company, with a post office address of 1691 Michigan Avenue, Suite #320,
Miami Beach, Florida 33139, hereinafter referred to as “Grantee”:

 

(Whenever used herein the terms "Grantor" and "Grantee! include all the parties to this instrument and
the heirs, legal representatives, and assigns Of individuals, and the successors and assigns of
corporations, trusts and trustees)

WITNESSETH, that said Grantor, for and in consideration of the sum of TEN AND NO/100
DOLLARS ($10.00) and other good and valuable considerations to said Grantor in hand paid by said
Grantee, the receipt whereof is hereby acknowledged, has granted, bargained, and sold to the said
Grantee, and Grantee's heirs and assigns forever, the following described land, situate, lying and being in
the Miami-Dade County, to-wit:

LOT 4 AND THE EAST 35 FEET OF LOT (A/K/A LOT 5, LESS NW 15"), IN
BLOCK D, OF AMENDED PLAT OF OCEAN FRONT PROPERTY OF THE
MIAMI BEACH IMPROVEMENT COMPANY, AS RECORDED IN PLAT
BOOK 5, PAGE 7, OF THE PUBLIC RECORDS OF MIAMI-DADE
COUNTY, FLORIDA.

To Have and to Hold, the same in fee simple forever.

The Grantor hereby covenants with the Grantee that the Grantor is lawfully seized of the Property in fee
simple; that the Property is free and clear of all encumbrances except for real property taxes accruing
subsequent to December 31, 2013, and the Permitted Exceptions listed on Exhibit “A” attached to and
made a part of this Special Warranty Deed, without reimposing the same; that the Grantor has good right
and lawful authority to sell and convey the Property; that the Grantor hereby fully warrants the title to the
Property and will defend the same against the lawful claims of all persons whomsoever, lawfully
claiming or to claim the same or any part thereof, by, through or under the Grantor, but not otherwise.

[signature page to follow]

Book28977/Page4875 CFN#20140009554 Page 1 of 3
Case 1:19-cv-24138-DPG Document 44-3 Entered on FLSD Docket 12/02/2019 Page 2 of 3

IN WITNESS WHEREOF, Grantor has hereunto set Grantor's hand and seal the day and year first above
written.

SANTA BARBARA APTS., LLC, a Florida limited
liability company

(26 By: pil ——

Michael | Kadosit; Managing Member

 
 

STATE OF FLORIDA }
COUNTY OF MIAMI-DADE } ss:

The foregoing instrument was executed and acknowledged before me on January ___, 2014, by Michael Kadosh,
Managing Member of SANTA BARBARA APTS., LLC, a Florida limited liability company, and as
authorized by that certain Unanimous, Writtep Consent to Action in Lieu of Meeting attached hereto and made
part hereof as Exhibit “A”, and who is “C4 Vay to me, or produce of his identity in the form
of

 

 

Notary Public, LM of Pe Chae

Notary’s name printed: (are A
ore, Michael |. Bernstein My commission expires:
et ~ Commission #EE 857570

8s Expres: Apr. 01, 2017
= BONDED THRU

ess
%; ~

OFS AAA NOTARY & SURETY BONDS

2|Page

Book28977/Page4876 CFN#20140009554 Page 2 of 3
Case 1:19-cv-24138-DPG Document 44-3 Entered on FLSD Des aR Yo OR AAG Pals ore ee

PERMITTED EXCEPTIONS
EXHIBIT ‘A’

1. All matters contained on the Plat of THE OCEAN FRONT PROPERTY OF THE MIAMI
BEACH IMPROVEMENT COMPANY, as recorded in Plat Book 5, Page 7, of the Public
Records of Miami - Dade County, Florida.

2. Covenants contained in the Affidavit recorded in Official Records Book 12057, Page
811, which include provisions of a covered passageway at the second floor level
connecting the buildings referred to therein in the event of violation of the unity of
title provisions.

3. Subject to rights of tenants under unrecorded leases, if any.

4. Terms and provisions of the Order of the Board of Adjustment of the City of Miami
Beach Florida recorded in Official Records Book 28732, Page 915.

Book28977/Page4877 CFN#20140009554 Page 3 of 3
